department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date uil legend m n o p r s a w x y z dear ------------ which m requested rulings that its investment in n will not subject m to the tax on unrelated_trade_or_business under sec_511 of the internal_revenue_code and will not adversely affect m’s tax exempt status under sec_501 federal_income_tax as a business league organization under sec_501 of the code m is a nonprofit unincorporated voluntary member association under state law m is an organization recognized by the internal_revenue_service as exempt from this letter is in reference to the letter from the authorized representative of m in n is a for-profit joint_venture a limited_liability_company that is treated as a membership in m is available to any person who is licensed to practice the profession’s business in any jurisdiction of the united_states as well as any person enrolled in a school accredited by o and certain persons who are employed by a person who is a member of m m’s object is to advance the science of the profession to promote improvement of the profession to uphold integrity honor and courtesy in the profession and encourage and enforce adherence to high standards of professional conduct to take positions on matters of public interest as deemed advisable to encourage through education to cultivate cordial relations among members and to perpetuate the history of the profession and m in accordance with these purposes m states that it conducts a number of activities that are intended to further the common interests of the members of the profession m sponsors continuing education seminars publishes continuing education materials and provides online continuing education programs that facilitate the development of areas of expertise of members of the profession and inform members of recent developments in the law in addition m publishes a weekly report of activities in the professional area and a monthly journal of relevant articles partnership for federal_income_tax purposes n’s business_purpose is to provide an online library of a resources for m’s members and members of other associations in the profession the members of n are p a for-profit holding_company formed by m and r a for-profit corporation unrelated to m p is a for-profit limited_liability_company whose business_purpose is to serve as a holding_company which holds an equity_interest in n on behalf of m p is treated as a partnership for federal_income_tax purposes the members of p are m and m’s executive director based on m’s initial contribution to p m holds a interest in profits and losses of p m’s executive director based on his initial contribution to p holds a interest in profits and losses of p as a method of compensation prior to effectuating the compensation agreement m received a study from an independent_appraiser which concluded that m’s executive director’s total compensation including the projected compensation from m and p was reasonable in amount in view of compensation paid to senior executives of similar associations m’s large board_of directors approved the compensation as reasonable and the agreement was negotiated at arm’s-length both sides being represented by separate legal counsel m’s executive director has no vote on the board and no family relationship with any board member also m requested a formal ruling from the service on the matter and received a ruling that the issuance of the equity_interest in p to the executive director does not affect m’s status as an organization exempt under sec_501 of the code p is managed by a manager appointed by m and m has the sole authority to remove the manager and to appoint any officers of p prior to the formation of n m licensed from r certain searchable computerized m states that the s service provided by m has been widely used by its members databases that m made available to its members as the s service the databases provided by r under the license agreement originally included state materials and certain federal materials m provided access to these databases to its members through online internet access to the s service via m’s website interface with r’s computer system no separately_stated fee was charged to individual m members who utilized the online s service in response to the increasing importance of an online library to its members and the profession m determined to make an equity_investment in its online library rather than continue as a mere licensee of r for such services by making an equity_investment m achieved two important objectives first an ownership_interest provides m with greater control_over the online library allowing m to ensure the continued availability and quality of such services to m’s members as a licensee of r m was subject_to a continuing risk that r might cease to provide an online library such as due to sale of the business or financial problems as an equity owner however m is better able to control the continuing availability of an online library for its members second m’s equity_investment allowed the expansion of the databases of s materials to provide a greater benefit to m’s members and to provide the same benefit to members of the associations of other states thus forming n as a joint_venture has allowed m to ensure the availability and quality of the s service and has facilitated expansion of the databases beyond the single state databases to include reference material from other states m states that it did not invest directly in n instead investing indirectly through p pursuant to the operating_agreement of n r contributed business_assets with a value of dollar_figurew and received an initial capital_account credit of dollar_figurew and a interest in profits and losses of n p contributed dollar_figurex in cash and received an initial capital_account of dollar_figurex and a interest in profits and losses of n the operating_agreement provided p with the right to contribute an additional dollar_figurey in cash to the capital of n thereby increasing p’s percentage interest in profits and losses to p exercised this right and r’s percentage interest in profits and losses of n has been correspondingly reduced to in addition to the contributions described above p and r have each contributed an additional dollar_figurez to the capital of n to provide funds for the expansion of s service databases vote of members holding a majority percentage interest in n although certain specified actions require the unanimous consent of the members so long as p and r are the only members or a two-thirds vote if p a nd r are no longer the only members pursuant to the operating_agreement of n the members of n have appointed a board_of representatives to oversee the operation of n advise the members and take such other actions for which authority is delegated by the members the board_of representatives consists of four representatives two of whom are appointed by each member and action by the board requires a majority vote n is managed by its members p and r action by members generally requires the termination or expiration other than by breach of the agreement by m of the operating_agreement of n provides p with the right to purchase the state and services agreement between m and n withdrawal by p from n assignment by p of its entire membership interest in n or dissolution of n by unanimous consent of its members or by judicial federal databases from n in the event of any of the following the s decree this right to purchase was negotiated by m to ensure at a minimum the continuing availability of the state and federal data bases to m’s members n enters into contracts with certain associations to provide an online library of a resources for each association m states that to date all contracting associations are state associations although n has and may continue to pursue contracts with local associations as well pursuant to each current contract the state association has the exclusive right to market the entire database of a resources of n to its members and others within the state each state association is entitled to impose conditions on access to the database potentially involving limitation of access to the association’s members or the charging of a fee to individual users however even if an association chooses to impose fees for access to the s service it would not be possible to vary the fee based on the amount of usage of the online a library because n does not have the ability to track an individual’s use of the s service operate as a going concern and there is no successor-in-interest obligated to perform n’s duties under the contract n will provide to that association an electronic copy of the respective state databases in that event the association would be provided with a non-exclusive royalty-free perpetual license to distribute or otherwise make available the database of the state materials but not the databases of federal materials or materials from other states to its members associations may be entitled to a payment in the event of a sale or change in control of n thus upon i the sale or transfer to an unrelated third party of substantially_all of the assets of or membership interests in n or ii a merger or similar transaction in which the surviving entity is an unrelated third party n will pay to the participating association a percentage of the excess if any of the amount received upon the sale or change in control_over the sum of a base_amount plus the total amount contributed to the capital of n by its members after the date of the contract plus the expenses_incurred in connection with the sale or change_of control the base_amount is subject_to periodic_adjustment m states that the activities of n in creating and maintaining online databases of a n’s contracts with certain associations other than m provide that if n ceases to n’s contracts with certain associations other than m also provide that such resources provide significant educational benefits for m’s members and the members of contracting state associations as well as benefits to the general_public in the form of improved a services a user of s has complete access to the entire contents of the s service including federal materials and materials from every state whose association has entered into a contract with n m has requested rulings that m’s investment in n will not result in the receipt of unrelated_business_taxable_income by m m’s indirect investment in n will not adversely affect the tax exempt status of m sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_67_182 1967_1_cb_141 holds that an organization whose only activity is providing a reference library of electric logs maps and information services used solely by its members in their oil exploration businesses is not exempt as an organization described in sec_501 of the code the revenue_ruling states that the organization is making specialized information available to its members on a cooperative basis which serves as a convenience and economy in the conduct of their businesses operating a library as described is an activity which constitutes the performance of particular services for individual persons also since membership is limited and the facilities of the organization are made available only to participating members the organization’s activities are not aimed at the improvement of business conditions in the industry as a whole revrul_67_296 1967_2_cb_212 holds that income from the conduct of classes by a professional association exempt under sec_501 of the code in order to qualify persons for a specific status within the particular profession does not constitute gross_income from unrelated_trade_or_business subject_to the tax imposed by sec_511 the revenue_ruling states that improvement of business conditions in one or more lines of business as a whole is a purpose for which exemption is recognized under sec_501 and the conduct of classes in the manner described to develop and improve the skills of those in a given profession is an activity substantially related to an accomplishment of such purpose revrul_2004_51 i r b describes whether an organization continues to qualify for exemption from federal_income_tax as an organization described in sec_501 of the code when it contributes a portion of its assets to and conducts a portion of its activities through a limited_liability_company llc formed with a for-profit corporation and whether the organization is subject_to unrelated_business_income_tax under sec_511 on its distributive_share of the llc’s income the revenue_ruling holds that when the facts establish that the activities conducted through the llc are substantially related to the exercise and performance of the exempt_organization the p is a partnership for federal tax purposes and therefore p’s activities are exempt_organization continues to qualify for exemption under sec_501 and is not subject_to unrelated_business_income_tax under sec_511 on its distributive_share of the llc’s income from the information that has been presented it is clear that m’s primary activities are to promote improvement within its profession and that education of members to develop and improve their skills within the profession is substantially related to the accomplishment of exempt purposes within the meaning of sec_501 of the code see revrul_67_296 supra attributed to m for purposes of determining both whether m continues to operate as a business league within the meaning of sec_501 of the code and whether m has engaged in unrelated_trade_or_business and therefore may be subject_to the unrelated_business_income_tax on its distributable share of p’s income revrul_2004_51 supra is applicable to this situation although the issue being decided there involves an organization recognized as exempt under sec_501 n is also a partnership for federal tax purposes and since p is a partner of n in the same manner as the relationship between m and p n’s activities may be attributed to p for purposes of determining whether n’s activities are substantially related to the accomplishment of exempt purposes within the meaning of sec_501 of the code resources for m’s members and members of other associations in the profession are not the same as the activities of the organization described in revrul_67_182 supra in that revenue_ruling denying recognition of exemption under sec_501 of the code the specialized information was being provided only to participating members of an organization with a limited membership the facts show that unlike n the organization’s activities are not aimed at the improvement of business conditions in the industry as a whole but rather serve as a convenience and economy to the individual members in the conduct of their businesses the activities being carried out by n the provision of an online library of a although not exempt itself under sec_501 of the code itself n is nonetheless providing services that would be considered to be educational within the meaning of sec_501 to m’s members as well as to persons within the profession who are not members of m because such activity is substantially related to m’s exempt_purpose m would not be subject_to unrelated_business_income_tax under sec_511 on its distributive_share of n’s income through p accordingly based on the facts and circumstances concerning the proposed transaction as stated above including the facts that m’s executive director does not control m that his compensation agreement was negotiated at arm’s-length that the agreement was determined to be reasonable by independent appraisal and assuming that in the future m’s executive director’s compensation will continue to be reasonable we rule as follows income by m m’s investment in n will not result in the receipt of unrelated business taxable m’s indirect investment in n will not adversely affect the tax exempt status of m these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 if there are any questions about this ruling please contact the person whose name of the code provides that it may not be used or cited as precedent and telephone number are shown in the heading of this letter sincerely yours jane baniewicz manager exempt_organizations technical group
